DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2022 has been entered.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:  
As held in In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  Independent claim 1 recites a system consisting of structures, but also says that the system is an “operation” and recites rates, times, and changing the state of a quantum of fluid.  As stated in the 18 October 2021 office action, applicant is considered to have elected the apparatus invention by original presentation and the method invention is withdrawn from consideration.  
Claim 1 is further indefinite due to recitation of “while in a typical industrial setup a fluid flows through three consecutive units A, B, C” and then using A, B and C to refer to the invention.  
Claim 1 is further indefinite due to the parenthetical “(heat exchanger, injector)” which makes unclear if these are examples, or required in the alternative or both required.  Also, it is unclear, in the alternative that they are required, if they are required in the sense that the implements consist of a heat exchanger and injector or that the implements comprise a heat exchanger and injector.  
Claim 1 is further rendered indefinite because the consisting of i-v language is contradicted by “the system is further fitted with” statements.  
In claim 1, any relationship between the “injector” and the “injection apparatus” is unclear. 
In claim 2, “the system includes a QFO control program” contradicts the consisting of language of the independent claim.  Also, the structural scope of “a QFO control program” is unclear.  
In claim 2, while the parent claim consisting of language excludes further elements such as a piston, the vague statements concerning what is “achieved with a piston” make the claim further unclear.  
In claim 6, references to 1st, 2nd and 3rd systems make unclear what is required.   
In claim 11, while the independent claim consisting of language excludes further elements such as a piston or rotating blade, the vague statements concerning what “the piston is scraped with” make the claim further unclear.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.   While it is unclear what is being claimed, as discussed above, the claims have been considered with regard to the description requirement to the extent possible: 
Independent claim 1 has been amended to consisting of language.  Applicant has not pointed out support for this closed language.  To the contrary, the original applicant describes the system as having additional elements such as a piston.  Applicant’s amendment to exclude the possibility of the system having a piston is new matter. 
Independent claim 1 has been amended to recite an “injector” and an “injection apparatus”.  Applicant does not point out support for these new features.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As the independent claim has been amended to closed consisting of language, adding further elements in the dependent claims, such as “a QFO control program”, fails to further limit the claimed subject matter.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


While it is unclear what is being claimed, the claims have been considered with regard to section 101 to the extent possible.  
Claims 1-15 are rejected under 35 U.S.C. 101 because, as held in Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990): ”appellant's independent claim … is intended to embrace or overlap two different statutory classes of invention set forth in 35 USC 101 . In our view, a claim of this type is precluded by the express language of 35 USC 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Further, we must agree with the examiner that a single claim which purports to be both a product or machine and a process is ambiguous and is properly rejected under 35 USC 112, second paragraph , for failing to particularly point out and distinctly claim the invention. While the examiner has only set forth the rejection of the appealed claims as being under 35 USC 112, second paragraph , we note that he has relied upon 35 USC 101 in supporting his position that appellant's claims on appeal are ambiguously drafted and indeterminate in scope. See page 3 of the examiner's answer. Thus, we consider that whether the appropriate statutory ground of rejection is 35 USC 101 and/or 35 USC 112, second paragraph , the appellant has been clearly appraised of the basis for the rejection and has had a fair opportunity to respond to the basic thrust of the rejection.”  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

While it is unclear what is being claimed, as discussed above, the claims have been considered with regard to the prior art to the extent possible.  
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodle (US 3,608,869).  Woodle discloses a system consisting of input fluid capacity tanks (S1, S2, S3, S4), an output capacity tank (74), a quantum fluid container (10’) having inlets from the input fluid capacity tanks and an outlet to the output capacity tank (see Fig. 2) and operational implements including mixer (19’) and pumps (31, 41, 51, 61, 21') and any other elements that the systems of Woodle consists of, the parenthetical note “(heat exchanger, injector)” being considered merely exemplary. The dependent claims are rejected at least in the sense that the consisting of language precludes the requirement of any additional elements in the dependent claims.  
Response to Arguments
Applicant successfully deleted some new matter concerning vibrators and accelerators. However, new matter has been added in other aspects.  In the 26 October 2022 office action, applicant was notified “The proposed amendment raises the issue of further new matter because applicant does not point out support for the new ‘injector’ and ‘injector apparatus’ limitations”.  Ignoring this, applicant has still made these requirements in an RCE and was unable to point out support in the 29 November 2022 interview.  
Applicant argues that “the subject invention specifics mixing without an agitator” and therefore is distinguish over Woodle.  However, firstly, a reciprocating piston with holes is still a type of agitator.  Second, though applicant has amended claim 1 to closed consisting of language, the list i-v of 5 elements which the system consists of includes element “v” which is “operational implements”, with a parenthetical note “(heat exchanger, injector)”.  If the parenthetical note is merely exemplary, then the agitator of Woodle would be in the scope of “operational implements”.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774